DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:
Paragraph 45 of the applicant’s specification contains the following test in question: including cumulative values, average values (such as mean, median or mode). 
Mathematically, median values and mode values are not considered average values. Median values and mode values are mathematically different when compared to an average value. 
Appropriate correction is required. 

Claim Objections
Claim 9 objected to because of the following informalities. 

Claim 9 contains the following limitations in question: The method of claim 9 wherein the average is a mean, a medium or a mode.  

The examiner believes that the term “medium” might be a typo according to paragraphs 45, 71, and 112 of the applicant’s PG publication. Such paragraphs use the term “median” in relation to a derived value in conjunction with a mean or mode values. As best understood by the examiner, the term “medium” is a typo and should be replaced with “median”. 
Appropriate clarification is requested.	
Claim Rejections - 35 USC § 112 – Part 1
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what claim is depends upon.  

Claim 9 contains the following limitations in question: The method of claim 9 wherein the average is a mean, a medium or a mode.  
	
As currently written claim 9 is dependent upon claim 9. While this is believed to be a typo, i.e. “The method of claim 9” should be “The method of claim 8”, the claim is indefinite because it does not clearly recite a proper parent claim. 
	As best understood by the examiner, and for purposes of examination, the claim will be interpreted to depend upon claim 8, i.e. a preceding claim that introduces an average. Furthermore, the claim then recites wherein the average is a mean, a medium (believed to be median as discussed above), or a mode. This statement is unclear as a neither a medium, median, or mode value are not considered to be an average value. Mathematically, median values and mode values are not considered average values. Since a medium, median, or mode values are not average values, the scope of the claim language is unclear. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112 – Part 2
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    

Claim 9 contains the following limitations in question: The method of claim 9 (i.e. claim 8 as discussed above) wherein the average is a mean, a medium or a mode.  

This claim is an improper dependent claim, as previously discussed to be further limiting parent claim 8, as parent claim 8 limits the second CRF level to be based in part on an average of the speed/space data. However, dependent claim 9 appears to indicate that a previously recited average value now includes a medium/median or mode value. Dependent claim 9 introduces additional types of mathematically determined values, i.e. medium/median and mode, to in addition to the previously recited average values. The additional mathematically determination improperly broaden the scope of believed to be parent claim 8.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor (US 20160206248) in view of Amano (US 6,241,684).

Regarding claim 16, Sartor discloses a method of determining a cardiorespiratory fitness (CRF) level for a user of a fitness tracking system (see Abstract and paragraphs 0001 and 0041: method for estimate cardiovascular fitness VO2max level), the method comprising: 
receiving activity data from at least one activity sensor carried by the user during a number of workouts performed by the user within a period of time (); 
generating workout data based on the activity data, the workout data including a plurality of workout attributes and associated values; 
storing the workout data in a memory, the memory further including demographic data for the user; 
when the value of a workout attribute is less than a threshold value, selecting a first CRF model, determining a first CRF level for the user using the first CRF model, and displaying the first CRF level (see paragraphs 0058, 0061-0062, and 0136: discusses selecting a first VO2max model based on a workout attribute/activity count value; also discloses displaying the VO2max value); and 
when the value of the workout attribute is greater than the threshold value, selecting a second CRF model, determining a second CRF level for the user using the second CRF model, and displaying the second CRF level, wherein the second CRF model is different from the first CRF model (see paragraphs 0058, 0061-0062, and 0136: discusses selecting a second VO2max model, i.e. a different model, based on a workout attribute/activity count value; also discloses displaying the VO2max value).

Sartor dies not expressly disclose displaying the computed CRF level, i.e. either first or second, on the personal electronic device associated with the user. 

Amano discloses displaying the computed CRF level on the personal electronic device associated with the user (see Fig. 5 and column 9 lines 4-10, column 11 line 64-column 12 line 5: discloses display VO2max on a display of a personal electronic device/watch associated with the user). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sartor in view of Amano, i.e. displaying the computed cardiovascular CRF level on a personal electronic device associated with the user, for the advantageous benefit of allowing a user to view the computer CRF levels in real time as the device is monitoring their cardiovascular performance. 
	
Allowable Subject Matter
Claims 1-8, 10-15, and 19-20 allowed.

As per claim 1, the prior art discloses the limitations discussed above. 

The prior art Hamalainen (US 20180174685) further discloses calculating CFR levels vis monitoring a plurality of workouts over a predetermined amount of time (see paragraphs 0008, 0015, and 0032). 

The prior art Rapoport (US 20150087929) further discloses determining a CRF level/VO2max value for a user based on the demographic data, the distance data, and the speed/pace data (see paragraphs 0019, 0035, and 0036). 

However, the prior art fails to disclose the claimed combination of a method of operating a fitness tracking system, the method comprising: 
receiving first activity data from at least one activity sensor carried by a user during a first number of workouts performed by the user within a period of time; 
generating first workout data from the first activity data; 
storing the first workout data in a memory, the memory further including demographic data for the user; 
selecting a first model from a plurality of models for determining a cardiorespiratory fitness (CRF) level based at least in part on the first number of workouts; 
determining a first CRF level for the user based on the selected first model; 
determining a first confidence rating for the first CRF level based at least in part on the first number of workouts; 
displaying the first CRF level and the first confidence rating on a personal electronic device associated with the user; 
receiving second activity data from the at least one activity sensor carried by the user for a second number of workouts performed by the user over the period of time; 
generating second workout data from the second activity data; 
storing the second workout data in the memory; selecting a second model from the plurality of models for calculating a CRF level based at least in part on the first number of workouts and the second number of workouts; 
determining a second CRF level for the user based on the selected second model, the second model configured to determining the second CRF level based at least in part on the first workout data and the second workout data; 
determining a second confidence rating for the second CRF level based at least in part on the first number of workouts and the second number of workouts; and 
displaying the second CRF level and an associated second confidence rating on the personal electronic device associated with the user.

As per claim 19, the prior art discloses the limitations discussed above however, the prior art fails to disclose the claimed combination of a method of determining a cardiorespiratory fitness (CRF) level for a user of a fitness tracking system, the method comprising: 
receiving activity data from at least one activity sensor carried by the user during a number of workouts performed by the user within a period of time; 
generating workout data based on the activity data, the workout data including distance data and speed/pace data for each of the number of workouts; 
storing the workout data in a memory, the memory further including demographic data for the user; 
determining a CRF level for the user based on the demographic data, the distance data, and the speed/pace data; determining a confidence rating for the CRF level, the confidence rating based at least in part on the number of workouts performed by the user within the period of time; and 
displaying the CRF level and the confidence rating on a personal electronic device associated with the user, wherein the CRF level is displayed as a maximum oxygen uptake score.

Dependent claims 2-8, 10-15, and 20 are allowable due to their dependency upon allowable independent claim 1 or 19. 


Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As per claim 9, the dependent claim would be allowable, barring the outstanding 112 Claim Rejections, due to its dependency upon allowable independent claim 1. 

Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claim 17, the prior art discloses the limitations discussed above however the prior art fails to disclose the limitations of independent claim 16 in combination with wherein the workout attribute is total workout distance within a period of time, wherein the determined first CRF level is based exclusively on the demographic data, and wherein the determined second CRF level is based at least in part on the workout data.

	Dependent claim 18 would be allowable due it its dependency upon dependent claim 17. 




Response to Arguments
Applicant's election with traverse of Invention I in the reply filed on 2/2/2022 is acknowledged. The traversal is found to be persuasive, the restriction has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865